Citation Nr: 1448689	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at Baptist Medical Center Beaches on January 5, 2012.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to January 1991 and from January 2003 to August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran received treatment at Baptist Medical Center Beaches on January 5, 2012 for his service-connected hypertension.

2.  The Veteran's service-connected hypertension treated at Baptist Medical Center Beaches on January 5, 2012 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  Treatment from a VA or fee-basis facility was not feasibly available on the date in question, and an attempt to use such facilities beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment would have been refused.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for private medical treatment expenses incurred at Baptist Medical Center Beaches on January 5, 2012 have been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, as the benefit sought is being granted in full, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim in the decision below.

Legal Criteria, Factual Background, and Analysis

The Board notes that, effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C.A. §§ 1725 and 1728.

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred at non-VA facilities where:

(a) For Veterans with service-connected disabilities, emergency treatment not previously authorized rendered to a Veteran in need of such emergency treatment: (1) for a service-connected disability; (2) for nonservice-connected disabilities associated with and held to aggravating a service-connected disability; (3) for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47(i)(2); and

(b) in a medical emergency, treatment not previously authorized rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three of these statutory requirements must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

A January 5, 2012 VA telephone note documented that the Veteran called a nurse at the VA Outpatient Clinic in Jacksonville, Florida at 3:45pm on that date and reported that his blood pressure had gone up in the past couple of days, and that it had been as high as 210/110.  The nurse asked the Veteran to check his blood pressure while on the phone, and he reported that it was 184/106 (with a heart rate of 77) at that time.  It was noted that he had new life stressors in that his wife had recently been diagnosed with cancer.  He reported that he was taking his prescribed hypertension medication every day as ordered.  At 3:59pm, the nurse added that the case had been discussed with the Veteran's VA primary care provider "with recommendation for [V]et to go to ER."  It was noted that the Veteran had elected to go to the emergency room at Baptist Medical Center Beaches for his elevated blood pressure.

Private treatment records thereafter on January 5, 2012 documented that the Veteran reported to the emergency room of Baptist Medical Center Beaches for elevated blood pressure, which he described as having been elevated over the last three days.  He also reported that he was dealing with a lot of stress, as his wife was currently being treated for cancer and he was losing his job secondary to helping his wife.  His blood pressure reading was 158/83 when it was taken in the emergency room.  He was diagnosed with benign hypertension, and the private treatment provider discussed the importance of continuing to take his medication as prescribed and to follow up with his VA primary care provider.

In his March 2012 notice of disagreement, the Veteran described how his blood pressure readings were high on January 3, 2012 when he was attending an orientation for a new job in Orlando, Florida (where he was staying in a hotel).  He then described how he learned of his wife's cancer diagnosis on January 4, 2012 and how he withdrew from his job orientation on that date (due to the upcoming care he would need to provide to his wife); he also noted that his blood pressure was 210/120 right before he checked out of the hotel.  He explained that he had not taken his doctor's phone number with him to Orlando and that was why he did not call his doctor on either January 3 or 4.  On January 5, 2012, he explained that he was finally able to call his VA doctor and that this doctor told him to go to the emergency room.

On his May 2012 VA Form 9, the Veteran explained that when he was finally able to talk to his VA doctor on the phone on January 5, 2012, it was "closing time" for the VA clinic.  He reiterated that his VA doctor was "insistent" that he go to the emergency room on that date.

Internet research reflects that the Jacksonville VA Outpatient Clinic closes at 4:30pm on Monday through Friday.  (January 5, 2012 was a Thursday.)  Geographical research reflects that the Veteran's home address is located approximately 7 miles away from Baptist Medical Center Beaches, and that the closest VA Medical Center to the Veteran's home address is located in Lake City, Florida, approximately 78 miles away.

The Board finds that all three of the statutory requirements under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have been met with regard to the emergency treatment not previously authorized that the Veteran received at Baptist Medical Center Beaches on January 5, 2012.  Such treatment was provided for his service-connected hypertension; his service-connected hypertension which was treated was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (as his blood pressure was measured to be dangerously high); and treatment from a VA or fee-basis facility was not feasibly available on the date in question, and an attempt to use such facilities beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment would have been refused.  Therefore, the Board concludes that reimbursement for private medical treatment expenses incurred at Baptist Medical Center Beaches on January 5, 2012 is warranted.


ORDER

Entitlement to reimbursement for private medical treatment expenses incurred at Baptist Medical Center Beaches on January 5, 2012 is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


